Citation Nr: 0031957	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  98-17 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
stenosis.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for skin cancers 
secondary to service-connected burn scars.

4.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from July 1943 to December 
1945.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Jackson, Mississippi.  A rating decision in April 1998 denied 
service connection for a lower back disorder, a right knee 
disorder, and skin cancer secondary to service-connected burn 
scars.  A rating decision in April 1999 granted service 
connection for post traumatic stress disorder, evaluated as 
30 percent disabling from April 27, 1998.

The veteran and his spouse testified at a hearing at the RO 
in February 1999.  A transcript of that hearing is in the 
claims folder.

In a memorandum received in July 1998, the veteran contended 
that his current cardiovascular disorder is secondary to his 
service-connected psychiatric disorder.  Accordingly, this 
issue is referred to the RO for further consideration.

The issues of service connection for a lower back disorder, a 
right knee disorder, and skin cancer secondary to service-
connected burn scars will be the subject of a remand at the 
end of this decision.


FINDING OF FACT

Since April 27, 1998, the veteran's PTSD has been manifested 
by some problems with insomnia, frequent nightmares and 
intrusive thoughts without evidence of reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of memory, impaired judgment; impaired abstract 
thinking; or disturbances of motivation and mood.


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
PTSD, on appeal since the original grant of benefits, have 
not been met.  38 U.S.C.A. §§  1155, 5107 (West 1991); 
38 C.F.R. § 4.130 Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

The veteran underwent a VA psychiatric examination in May 
1998.  He disclosed that he was wounded by a kamikaze pilot 
and denied a history of treatment for emotional problems.  He 
described his current status as "Nothing wrong except I'm 
mighty shaky, I don't feel upset, I just shake for no 
reason".  He denied a history of a head injury, stroke, 
seizures, hallucinations, homicidal or suicidal thoughts, 
drug or alcohol abuse.  He was "OK as far as I know, but my 
wife says I have nightmares, I remember them about once a 
week, they are about the war about once a month".  He 
completed the 11th grade and he had been married for 52 years 
and fathered two children.  He was last employed at his own 
milk distributorship in 1972, after that he raised cattle 
until the 1980's.  He no longer worked because of a heart 
condition.

The veteran was described as appropriately dressed and 
adequately groomed.  He exhibited no unusual motor activity.  
His speech was fluent without flight of ideas or looseness of 
associations. His mood was euthymic and his affect was 
appropriate.  He denied hallucinations or delusions.  He 
denied suicidal or homicidal thoughts.  He was precisely 
oriented to person, place, situation, and time.  Remote and 
recent recall were good.  He was good at abstracting and he 
had adequate insight.  The psychiatrist stated the veteran 
gave no history of symptoms of sufficient severity to satisfy 
psychiatric diagnostic criteria.

The veteran and his spouse testified at a hearing at the RO 
in February 1999.  He complained of nightmares as a result of 
PTSD and reported he was undergoing VA outpatient treatment 

The veteran underwent a VA psychological evaluation in May 
1998.  He was described as pleasant and cooperative.  He 
engaged easily with the examiner.  He described traumatic 
events in service, including an incident when a Japanese 
suicide plane crashed into his ship, forcing him to jump 
several feet to the lower deck.  He suffered second degree 
burns on the arms, back, and hands.  The other gunner died 
from the injuries.  The second event was finding the body of 
an American soldier floating at sea.  These events were 
reportedly re-experienced as nightmares and intrusive 
thoughts almost daily.  His wife said he 
thrashed/yelled/cried during his sleep, saying "It's hot", 
"it burns" and "I can't put him overboard".  He stated 
that he disliked talking about these events.  He and his wife 
claimed the presence of nightmares for the past 52 years with 
recent exacerbation and frequency and intensity.  She dated 
the increase to 1994, when he watched a television series 
regarding the 50th anniversary of D-Day.  About three months 
ago, she moved out of the bedroom due to the nightmares.  He 
reported having fallen out of bed about 3 weeks ago and 
cutting his forehead on the dresser.  The DSM-IV Diagnosis 
was PTSD.  His Global Assessment of Functioning (GAF) score 
(current) was 60.

The examiner stated that the veteran reported suffering 
significant PTSD symptoms for over 50 years with recent 
worsening.  His reports were corroborated by his wife and 
were consistent with those from the previous evaluation.  No 
clear reason for exacerbation was identified.  However, even 
baseline levels of symptoms appeared clinically significant.  
It was recommended that he begin to attend a Treatment 
Education Group to learn rational for exposure-based 
treatment for PTSD.  After completion of Treatment Education, 
he was to be considered for senior's trauma processing group.

VA outpatient records disclose the veteran was seen on 
several occasions between May 1998 and February 1999.  He 
consistently denied depression, hallucinations, delusions, 
and suicidal and homicidal ideation.  He also denied anger 
and irritability.  He complained of frequent nightmares and 
insomnia.  In January 1999, he reported that Benadryl was 
effective in controlling his insomnia.  In February 1999, he 
stated he continued to be bothered by intrusive thoughts of 
specific events from service.  He had weekly nightmares of 
war events which had caused his wife to move out of the 
bedroom.  He became upset describing his reactions to the 
thoughts of those events, much less the content of them.  He 
tried to avoid news or shows and tried not to discuss events 
with others  The diagnosis was PTSD.

Legal Analysis.

Prior to adjudicating the issue on appeal, the Board notes 
that during this appeal, the veteran has received VA 
examinations and VA outpatient treatment and he and his 
spouse testified at a personal hearing.  All pertinent 
medical records, including the VA examination reports and VA 
outpatient records necessary to substantiate the claim have 
been obtained.  Therefore, the undersigned has determined 
that the VA has met the requirements for assisting the 
claimant for the increased rating issue mandated by the 
Veterans Claims Assistance Act of 2000, Pub L. No. 106-475, 
114 Stat. 2096 (2000).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

After the veteran disagreed with the original disability 
rating assigned for his service-connected post traumatic 
stress disorder, the RO issued a Statement of the Case (SOC) 
in June 1999 that addressed the issue as an evaluation of 
PTSD currently evaluates as 30 percent disabling. The Court 
recently held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Fenderson, 12 Vet. App. at 126.  With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  Id.  
With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson.

The Board is of the opinion that the SOC which listed the 
issue as an evaluation of PTSD currently evaluated as percent 
disabling met the requirements of Fenderson.  In addition, 
the RO's SOC provided the veteran with the appropriate 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of an initial disability 
evaluation of the 30 percent rating for the service-connected 
disability.  The SOC indicated that all the evidence of 
record at the time of the rating decision was considered in 
assigning the original disability ratings for the veteran's 
service-connected post traumatic stress disorder.  The RO did 
not limit its consideration to only the recent medical 
evidence of record and did not therefore violate the 
principle of Fenderson.   The RO, in effect, conceded that 
the facts showed that the veteran was entitled to a higher 
disability rating during the appeal period.  

The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered` 
based on all the evidence of record.   In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in recharacterizing the issue on appeal to 
properly reflect his disagreement with the initial disability 
evaluations assigned to his service-connected disabilities.

The current psychiatric criteria under Diagnostic Code 9411 
provides that a 30 percent rating may be assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).    

The next higher or 50 percent evaluation may be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent rating may be assigned 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  Id.  

A 100 percent schedular rating may be assigned in cases where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientations to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The veteran has been assigned a current GAF score of 60.  The 
GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness." DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  The range for 60 
contemplates moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning( e. 
g., few friends, conflicts with co-workers).  Quick Reference 
to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

The Board notes that the PTSD in this case has been 
manifested principally by complaints of nightmares, insomnia 
and intrusive thoughts.  On the other hand, the veteran does 
not exhibit a flattened affect, panic attacks; 
circumstantial, circumlocutory or stereotyped speech; 
difficulty in understanding complex commands; impaired 
memory; impaired judgment; or impaired abstract thinking.  
Further, he has no more than moderate difficulty in 
establishing and maintaining effective work and social 
relationships (as measured by the GAF scores) due to moderate 
symptoms.  In addition, he has no looseness of associations 
and flights of ideas, and he consistently denied depression, 
anger, irritability, hallucinations, delusions, and suicidal 
and homicidal ideation.  Accordingly, the Board finds that 
the disability picture does not warrant more than a 30 
percent rating under the schedular criteria.  

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2000).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's psychiatric 
disability.  There is no persuasive evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the psychiatric disorder that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.

ORDER

Entitlement to an increase in the 30 percent rating assigned 
for PTSD, on appeal from the original grant of benefits, is 
denied.


REMAND

The veteran testified at the hearing on appeal that he 
sustained injuries to his low back and right knee when his 
ship was struck by a kamikaze pilot.  He maintains that he 
has had right knee and back problems since that time and 
shortly after discharge he was treated at Neshoba County 
General Hospital for these conditions.  In addition, he was 
treated for these disorders by Dr. J. C. and in a hospital 
clinic in Louisville.  The veteran testified he was unable to 
obtain any records of medical treatment proximate to service. 

With respect to then skin cancer claim, the veteran maintains 
that skin cancers have developed only in the area in which he 
received burns in service.  It is for this reason, that he 
claims service connection for skin cancers secondary to his 
service connected burn scars.  In support of his claim, he 
has submitted a copy of a medical text which indicates there 
is a slightly higher risk of skin cancers where there is 
chronic irritation.  He reported in a statement in April 
1998, that he had been treated for skin cancers beginning in 
1946 by Dr. J. C. and later by Dr. R. L. M.   

The record discloses that the veteran was wounded in action 
and was awarded the Purple Heart.  Therefore, the provisions 
38 U.S.C.A. § 1154(b) concerning veterans engaged in combat 
with the enemy apply.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) examined 38 U.S.C.A. 
§ 1154(b) in Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996).  
The Federal Circuit found that 38 U.S.C.A. § 1154(b) did not 
create a statutory presumption that a combat veteran's 
alleged disease or injury was service-connected, but it 
lightened the burden of a veteran who seeks benefits for an 
allegedly service-connected disease or injury.  The statute 
sets forth a three-step sequential analysis that must be 
undertaken when a combat veteran seeks benefits under the 
method of proof provided by the statute.  

First, it must be determined whether there is "satisfactory 
lay or other evidence of service incurrence or aggravation of 
such disease or injury".  Second, it must be determined 
whether the evidence is "consistent with the circumstances, 
conditions, or hardships of such service."  If these two 
inquires are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service-
connection," even if no official record of such incurrence 
exists.  Thus, if a veteran satisfies both of these inquiries 
mandated by statute, a factual presumption arises that the 
alleged injury or disease is service-connected.  The Federal 
Circuit then stated that this presumption is rebuttable.  The 
VA may rebut the presumption by presenting "clear and 
convincing evidence to the contrary."

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
Act).  Among other things, this law eliminates the concept of 
a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Act, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:


1.  The RO should obtain the names and 
addresses of medical care providers who 
treated the veteran for low back and 
right knee disorders as well as skin 
cancers and whose records are not 
currently associated with the claims 
file.  After securing the necessary 
release, the RO should attempt to obtain 
these records and make them a part of the 
claims folder.  

2.  The veteran should then be afforded a 
VA orthopedic examination.  The purpose 
of the examination is to determine the 
nature and etiology of back and right 
knee disabilities.  The claims folder 
should be made available to the examiner 
for review.  The examiner, after 
considering the clinical record in its 
entirety, should express an opinion as to 
whether it is at least as likely as not 
that any low back and right knee 
disorders were caused by, or are the 
result of, injury in service.  The 
examiner should provide a rational for 
his/her opinion.

3.  The veteran should then be afforded a 
VA skin examination.  The purpose of the 
examination is to identify all of the 
veteran's skin cancers since service and 
obtain opinion as to the relationship 
between each skin cancer and the burns 
sustained in service,
The claims folder should be made 
available to the examiner.  The examiner, 
after considering the clinical record in 
its entirety, should identify all skin 
cancers that have developed since service 
and then express opinion as to whether it 
was at least as likely as not that any of 
the skin cancers was caused by, or is the 
result of, the inservice burns or burn 
scars.  The examiner should provide a 
rational for his/her opinion

4.  After the above development has been 
completed, the RO should readjudicate the 
claims for service connection for a low 
back disorder, a right knee disorder, and 
skin cancers secondary to service-
connected burns, applying the principles 
of 38 U.S.C.A. § 1154 and of the Act.  A 
supplemental statement of the case should 
be made available to the veteran and his 
representative.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 13 -


